Name: Commission Regulation (EC) NoÃ 1309/2008 of 19Ã December 2008 fixing the Community withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) NoÃ 104/2000 for the 2009 fishing year
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 20.12.2008 EN Official Journal of the European Union L 344/42 COMMISSION REGULATION (EC) No 1309/2008 of 19 December 2008 fixing the Community withdrawal and selling prices for the fishery products listed in Annex I to Council Regulation (EC) No 104/2000 for the 2009 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 20(3) and Article 22 thereof, Whereas: (1) Regulation (EC) No 104/2000 provides that the Community withdrawal and selling prices for each of the products listed in Annex I thereto are to be fixed on the basis of the freshness, size or weight and presentation of the product by applying the conversion factor for the product category concerned to an amount not more than 90 % of the relevant guide price. (2) The withdrawal prices may be multiplied by adjustment factors in landing areas which are very distant from the main centres of consumption in the Community. The guide prices for the 2009 fishing year were fixed for all the products concerned by Council Regulation (EC) No 1299/2008 (2). (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The conversion factors used for calculating the Community withdrawal and selling prices, as referred to in Article 20 and 22 of Regulation (EC) No 104/2000, for the 2009 fishing year for the products listed in Annex I to that Regulation, are set out in Annex I to this Regulation. Article 2 The Community withdrawal and selling prices applicable for the 2009 fishing year and the products to which they relate are set out in Annex II. Article 3 The withdrawal prices applicable for the 2009 fishing year in landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate are set out in Annex III. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. (2) See page 1 of this Official Journal. ANNEX I Conversion factors for the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Conversion factors Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0,00 0,47 2 0,00 0,72 3 0,00 0,68 4a 0,00 0,43 4b 0,00 0,43 4c 0,00 0,90 5 0,00 0,80 6 0,00 0,40 7a 0,00 0,40 7b 0,00 0,36 8 0,00 0,30 Sardines of the species Sardina pilchardus 1 0,00 0,51 2 0,00 0,64 3 0,00 0,72 4 0,00 0,47 Dogfish Squalus acanthias 1 0,60 0,60 2 0,51 0,51 3 0,28 0,28 Dogfish Scyliorhinus spp. 1 0,64 0,60 2 0,64 0,56 3 0,44 0,36 Redfish Sebastes spp. 1 0,00 0,81 2 0,00 0,81 3 0,00 0,68 Cod of the species Gadus morhua 1 0,72 0,52 2 0,72 0,52 3 0,68 0,40 4 0,54 0,30 5 0,38 0,22 Coalfish Pollachius virens 1 0,72 0,56 2 0,72 0,56 3 0,71 0,55 4 0,61 0,30 Haddock Melanogrammus aeglefinus 1 0,72 0,56 2 0,72 0,56 3 0,62 0,43 4 0,52 0,36 Whiting Merlangius merlangus 1 0,66 0,50 2 0,64 0,48 3 0,60 0,44 4 0,41 0,30 Ling Molva spp. 1 0,68 0,56 2 0,66 0,54 3 0,60 0,48 Mackerel of the species Scomber scombrus 1 0,00 0,72 2 0,00 0,71 3 0,00 0,69 Spanish mackerel of the species Scomber japonicus 1 0,00 0,77 2 0,00 0,77 3 0,00 0,63 4 0,00 0,47 Anchovies Engraulis spp. 1 0,00 0,68 2 0,00 0,72 3 0,00 0,60 4 0,00 0,25 Plaice Pleuronectes platessa 1 0,75 0,41 2 0,75 0,41 3 0,72 0,41 4 0,52 0,34 Hake of the species Merluccius merluccius 1 0,90 0,71 2 0,68 0,53 3 0,68 0,52 4 0,56 0,43 5 0,52 0,41 Megrims Lepidorhombus spp. 1 0,68 0,64 2 0,60 0,56 3 0,54 0,49 4 0,34 0,29 Dab Limanda limanda 1 0,71 0,58 2 0,54 0,42 Flounder Platichthys flesus 1 0,66 0,58 2 0,50 0,42 Albacore or longfinned tuna Thunnus alalunga 1 0,90 0,81 2 0,90 0,77 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0,00 0,64 2 0,00 0,64 3 0,00 0,40 Species Size (2) Conversion factor Whole fish Fish without head (2) Gutted fish, with head (2) Extra, A (2) Extra, A (2) Monkfish Lophius spp. 1 0,61 0,77 2 0,78 0,72 3 0,78 0,68 4 0,65 0,60 5 0,36 0,43 All presentations Extra, A (2) Shrimps of the species Crangon crangon 1 0,59 2 0,27 Cooked in water Fresh or chilled Extra, A (2) Extra, A (2) Deep-water prawns Pandalus borealis 1 0,77 0,68 2 0,27  Whole (2) Edible crabs Cancer pagurus 1 0,72 2 0,54 Whole (2) Tails (2) E' (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 0,86 0,86 0,81 2 0,86 0,59 0,68 3 0,77 0,59 0,50 4 0,50 0,41 0,41 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 0,75 0,58 2 0,75 0,58 3 0,71 0,54 4 0,58 0,42 5 0,50 0,33 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX II Withdrawal and selling prices in the Community of the products listed in points A, B and C of Annex I to Regulation (EC) No 104/2000 Species Size (1) Withdrawal price (EUR/t) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus 1 0 132 2 0 202 3 0 191 4a 0 121 4b 0 121 4c 0 253 5 0 225 6 0 112 7a 0 112 7b 0 101 8 0 84 Sardines of the species Sardina pilchardus 1 0 293 2 0 367 3 0 413 4 0 270 Dogfish Squalus acanthias 1 667 667 2 567 567 3 311 311 Dogfish Scyliorhinus spp. 1 464 435 2 464 406 3 319 261 Redfish Sebastes spp. 1 0 972 2 0 972 3 0 816 Cod of the species Gadus morhua 1 1 192 861 2 1 192 861 3 1 125 662 4 894 497 5 629 364 Coalfish Pollachius virens 1 559 435 2 559 435 3 551 427 4 473 233 Haddock Melanogrammus aeglefinus 1 747 581 2 747 581 3 644 446 4 540 374 Whiting Merlangius merlangus 1 630 478 2 611 458 3 573 420 4 392 287 Ling Molva spp. 1 826 680 2 801 656 3 728 583 Mackerel of the species Scomber scombrus 1 0 233 2 0 229 3 0 223 Spanish mackerel of the species Scomber japonicus 1 0 224 2 0 224 3 0 183 4 0 137 Anchovies Engraulis spp. 1 0 884 2 0 936 3 0 780 4 0 325 Plaice Pleuronectes platessa  1 January to 30 April 2009 1 809 442 2 809 442 3 777 442 4 561 367  1 May to 31 December 2009 1 1 124 615 2 1 124 615 3 1 079 615 4 779 510 Hake of the species Merluccius merluccius 1 3 258 2 570 2 2 462 1 919 3 2 462 1 882 4 2 027 1 557 5 1 882 1 484 Megrims Lepidorhombus spp. 1 1 719 1 618 2 1 517 1 416 3 1 365 1 239 4 860 733 Dab Limanda limanda 1 606 495 2 461 359 Flounder Platichtys flesus 1 345 303 2 261 219 Albacore or longfinned tuna Thunnus alalunga 1 2 174 1 780 2 2 174 1 692 Cuttlefishes Sepia officinalis and Rossia macrosoma 1 0 1 107 2 0 1 107 3 0 692 Whole fish Fish without head (1) Gutted fish, with head (1) Extra, A (1) Extra, A (1) Monkfish Lophius spp. 1 1 810 4 702 2 2 315 4 397 3 2 315 4 153 4 1 929 3 664 5 1 068 2 626 All presentations Extra, A (1) Shrimps of the species Crangon crangon 1 1 474 2 674 Cooked in water Fresh or chilled Extra, A (1) Extra, A (1) Deep-water prawns Pandalus borealis 1 5 035 1 103 2 1 766  Species Size (2) Selling prices (EUR/t) Whole (2) Edible crabs Cancer pagurus 1 1 284 2 963 Whole (2) Tails (2) E ² (2) Extra, A (2) Extra, A (2) Norway lobster Nephrops norvegicus 1 4 704 4 704 3 535 2 4 704 3 227 2 968 3 4 212 3 227 2 182 4 2 735 2 243 1 789 Gutted fish, with head (2) Whole fish (2) Extra, A (2) Extra, A (2) Sole Solea spp. 1 5 160 3 990 2 5 160 3 990 3 4 885 3 715 4 3 990 2 890 5 3 440 2 270 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. (2) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000. ANNEX III Withdrawal prices in landing areas which are very distant from the main centres of consumption Species Landing area Conversion Factor Size (1) Withdrawal price (in EUR/tonne) Gutted fish, with head (1) Whole fish (1) Extra, A (1) Extra, A (1) Herring of the species Clupea harengus Coastal regions and islands of Ireland 0,90 1 0 119 2 0 182 3 0 172 4a 0 109 Coastal regions of Eastern England from Berwick to Dover Coastal regions of Scotland from Portpatrick to Eyemouth and the islands located West and North of those regions Coastal regions of County Down (Northern Ireland) 0,90 1 0 119 2 0 182 3 0 172 4a 0 109 Mackerel of the species Scomber scombrus Coastal regions and islands of Ireland 0,96 1 0 223 2 0 220 3 0 214 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,95 1 0 221 2 0 218 3 0 212 Hake of the species Merluccius merluccius Coastal regions from Troon (in South-Western Scotland) to Wick (in North-Eastern Scotland) and the Islands located West and North of those regions 0,75 1 2 444 1 928 2 1 846 1 439 3 1 846 1 412 4 1 520 1 167 5 1 412 1 113 Albacore or longfinned tuna Thunnus alalunga Islands of the Azores and Madeira 0,48 1 1 043 854 2 1 043 812 Sardines of the species Sardina pilchardus Canary Islands 0,48 1 0 141 2 0 176 3 0 198 4 0 129 Coastal regions and islands of Cornwall and Devon in the United Kingdom 0,74 1 0 217 2 0 272 3 0 306 4 0 200 Atlantic coastal regions of Portugal 0,93 2 0 342 0,81 3 0 335 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EC) No 104/2000.